          Case 3:14-cv-02346-JCS Document 461-1 Filed 07/13/20 Page 1 of 2




1
2
3
4
5
6
7
8
9
10
11
12                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
13                            SAN FRANCISCO DIVISION
14   DAVID AND NATASHA WIT, et al.,        Case No. 3:14-CV-02346-JCS
                                           Action Filed:    May 21, 2014
15                 Plaintiffs,
16
          v.                            [PROPOSED] ORDER GRANTING MARY
17                                      JONES’S MOTION TO INTERVENE
     UNITED BEHAVIORAL HEALTH
18   (operating as OPTUMHEALTH
     BEHAVIORAL SOLUTIONS),
19
                   Defendant.
20
     GARY ALEXANDER, et al.,               Case No. 3:14-CV-05337-JCS
21                                         Action Filed:    December 4, 2014
22                 Plaintiffs,

23        v.

24   UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
25   BEHAVIORAL SOLUTIONS),
26                 Defendant.
27
28
                                          [PROPOSED] ORDER GRANTING JONES’S MOT. TO INTERVENE
                                                      CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
         Case 3:14-cv-02346-JCS Document 461-1 Filed 07/13/20 Page 2 of 2




                                 [PROPOSED] ORDER
1
2 IT IS HEREBY ORDERED that Mary Jones’ Motion to Intervene is GRANTED.
3
4 IT IS SO ORDERED.
5
6 Dated: __________________________            ____________________________________
                                               The Honorable Joseph C. Spero
7                                              Chief United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           [PROPOSED] ORDER GRANTING JONES’S MOT. TO INTERVENE
                                                       CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
